department of the treasury internal_revenue_service washington d c date cc dom fs proc tl-n-5156-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject assistant chief_counsel field service reconsideration of field_service_advice previously issued concerning the computation of deficiency_interest on the taxpayer's tax_deficiency tax period this field_service_advice responds to your request for further explanation of the conclusion reached in the field_service_advice issued on date that interest on the deficiency for year begins to accrue on the unextended due_date of the year return field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year u v w x dollar_figure dollar_figure dollar_figure dollar_figure issue the field_attorney has requested further explanation of the service's position stated in the field_service_advice dated date as to when underpayment interest begins to accrue on x’s deficiency in tax for year conclusion it is our understanding that x has not provided any different or additional facts in connection with this issue addressed in the field_service_advice dated date based on the facts provided the service's position remains the same as that stated in the initial field_service_advice provided which concluded that underpayment interest on x's deficiency in tax of dollar_figureu for the year began to accrue on march year the original due_date without extensions of x’s income_tax return for year fact sec_1 we have included in this field_service_advice the same facts that we were provided in preparing the field_service_advice dated date it is our understanding that the taxpayer has not supplemented or otherwise changed the facts since the initial field_service_advice was provided on september year x timely filed with extension its form_1120 u s_corporation income_tax return for year on its form_1120 for year x reported an overpayment of dollar_figurev which x elected to have credited against its liability for estimated_tax for year x did not however designate against which installment of estimated_tax the overpayment for year was to be applied thus pursuant to revrul_84_58 1984_1_cb_254 the service credited the overpayment against x's estimated_tax for year as of march year the due_date for x's first installment of estimated_tax for year x’s tax_liability for year was less than the amount of the overpayment applied from year and none of the year overpayment was needed to avoid the addition_to_tax imposed under sec_6655 for failure to pay any estimated_tax due for year dollar_figurew of the overpayment was used to pay x’s tax_liability for year which arose in the fourth quarter of year when there was a sale of an asset which resulted in investment_tax_credit_recapture x elected to have the balance of the overpayment of dollar_figurex credited against its estimated_tax for year according to the facts provided x has never used the balance of the overpayment from year against the estimated_tax for any subsequent year in 1the facts recited herein are taken from your request for field_service_advice inasmuch as we have not verified these facts we express no opinion on their accuracy order to avoid the imposition of the addition_to_tax imposed under sec_6655 for failure to pay estimated_tax as a result of the audit of x’s year the service determined that there was a deficiency of dollar_figureu for that year which has yet to be assessed pending the resolution of this interest issue x contends that interest should never begin to accrue on the subsequently determined deficiency for year since no portion of the year overpayment was ever used to avoid the imposition of the addition_to_tax under sec_6655 for failure to pay estimated_tax law and analysis the service is not changing its position and conclusions reached in the field_service_advice dated date accordingly the analysis stated in that field_service_advice is the same and is incorporated by reference herein additionally as noted in the field_service_advice dated date in all cases the overpayment is a payment of the succeeding year’s income_tax_liability no later than the due_date without regard to extensions of the succeeding year’s income_tax return consequently to the extent the overpayment is not needed to satisfy specific installments of estimated_tax for the succeeding year’s estimated_tax interest on the first year’s deficiency begins to run from the original unextended due_date of the succeeding year’s income_tax return it is the service's position that the date the overpayment becomes a payment on account of the succeeding year's estimated_tax determines the date the prior_year's_tax became unpaid for purposes of sec_6601 prior to that date the government has had the use of the funds with respect to the prior_year's_tax and no interest is payable on the overpayment that is the subject of the taxpayer's election see sec_6402 sec_301_6402-3 and sec_301_6611-1 interest should be charged from the point the prior_year's_tax is both due and unpaid 36_fedclaims_680 acq aod cc-1997-008 date 588_f2d_342 2d cir revrul_88_98 1988_2_cb_356 where the overpayment is not needed to satisfy any installment of estimated_tax in the succeeding year the overpayment would be treated as a payment of the succeeding year's income_tax sec_6513 provides that if any overpayment of income_tax is in accordance with sec_6402 claimed as a credit against estimated_tax for the succeeding tax_year such amount shall be considered as a payment of income_tax for the succeeding taxable_year whether or not claimed as a credit in the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund of such overpayment shall be allowed for the taxable_year in which the overpayment arises see also sec_6513 which provides that a payment of income_tax made before the date prescribed for payment of the tax is considered paid on that date the date prescribed for payment of tax is the time fixed for filing the return determined without regard to any extension of time for filing the return sec_6151 further it is on this date that the overpayment is treated as a payment for purposes of computing interest on any overpayment of income taxes with respect to the succeeding year under sec_6611 and d thus we conclude that the statute requires that an overpayment which the taxpayer elects to credit against estimated_tax for the succeeding year must be treated as a payment against the next year's tax_liability with an effective date no later than the due_date of the next year's return in the instant case no part of the year return overpayment was needed to avoid the addition_to_tax for failure to pay estimated income taxes in year therefore interest on the subsequently determined deficiency for year begins to run from the date on which the return overpayment is applied to the succeeding year’s tax_liability which is the unextended due_date of the succeeding year’s income_tax return - march year it is on this date that the year deficiency became both due and unpaid case development hazards and other considerations x has taken that position that the year overpayment was not used to pay estimated_taxes for year and therefore the government had full use of the year overpayment during all of year x makes the statement in its request for reconsideration that there was no tax_liability for year when in fact there was a tax_liability for year as noted herein even though the year overpayment is not used to pay the estimated_taxes for year the overpayment is still considered as payment of the year tax_liability and thus deemed paid as of the due_date without extensions of the year tax_return x's position is based on an analysis that the government had full use of the year overpayment during all of year and under a use of funds analysis interest should not begin to run until there is an actual application of the overpayment to pay estimated_taxes based on the foregoing we still recommend that the service calculate the interest due for the underpayment of the assessed tax_deficiency for x's year from march year if you have any questions please call deborah a butler assistant chief_counsel field service by sara m coe chief procedural branch field service division cc regional_counsel southeast southeast assistant regional_counsel tl
